Citation Nr: 1626203	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  13-31 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a back condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served in the National Guard from March 1953 to July 1957. Review of the claims file reveals that a portion of the Veteran's service records were destroyed in a 1973 fire at the National Personnel Records Center (NPRC). Thus, the exact dates of any periods of Active Duty for Training or Inactive Duty for Training are unknown.  In a written statement dated in October 2011, he reported that he had two weeks of training every summer.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. In May 2016, the United States Court of Appeals for Veterans Claims (CAVC) granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties, and ordered that additional development be undertaken consistent with the terms of the Joint Motion.

The Board notes that the Veteran has had multiple representatives throughout the pendency of this appeal. A veteran is entitled to representation at all stages of an appeal. 38 C.F.R. § 20.600 (2015). However, only one organization, representative, agent, or attorney may be recognized at a time in the prosecution of a VA claim. 38 C.F.R. § 14.631(e)(1) (2015). A power of attorney may be revoked at any time, and unless a veteran specifically indicates otherwise, the receipt of a new power of attorney executed by both the claimant and the individual providing representation will constitute a revocation of an existing power of attorney. 38 C.F.R. § 14.631(f)(1) (2015). Here, the Veteran's most recent VA Form 21-22, dated December 2014, appoints Disabled American Veterans as his current representative. As such, all previous powers of attorney have been revoked. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that service connection is warranted for a back condition. While the Board sincerely regrets the delay this may cause, additional development is necessary prior to adjudication of the claim.

As noted above, this claim was remanded by CAVC in May 2016 for action consistent with the terms of the parties' Joint Motion. The Joint Motion largely identifies certain deficiencies with the Board's February 2015 denial of the Veteran's claim, including the failure to discuss the Board's heightened duty to assist or to provide an adequate statement of reasons and bases for the Board's denial of the claim. The Board is required to address these deficiencies upon further review of the claims file. Forcier v. Nicholson, 19 Vet.App. 414, 426 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).

However, the Board finds that additional development must be undertaken prior to any such review. 

First, VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). When a veteran's records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). In part, such a heightened duty obligates VA to advise a veteran to submit alternative forms of evidence in support of his claim. See Washington v. Nicholson, 19 Vet.App. 362, 369-70 (2005); Dixon v. Derwinski, 3 Vet.App. 261 (1992). As noted in the parties' Joint Motion, this includes the duty to inform a veteran that he may submit corroborating evidence in the form of buddy statements from fellow servicemembers regarding the occurrence of the alleged in-service injury. Id.

Here, the claims file contains an August 2012 letter notifying the Veteran of the information and evidence necessary to substantiate his claims, the information and evidence that VA would seek to provide, and the information and evidence that he was expected to provide. However, the Veteran was not informed that his service records had been partially destroyed, or advised of the additional evidence that he could submit in lieu of the missing records, including buddy statements. Accordingly, the Board finds that further outreach is necessary to advise the Veteran of VA's heightened duty to assist in this case, and of the additional evidence that he may now provide. 

Further, the parties' Joint Motion identifies an additional deficiency with regard to VA's heightened duty to assist the Veteran in obtaining sufficient evidence from alternative sources. See Washington, 19 Vet.App. at 370; Dixon, 3 Vet.App. at 263. In October 2011, the RO placed a series of Personal Information Exchange System (PIES) requests for copies of the Veteran's medical and dental records, separation documents, and service records verifying the Veteran's unverified periods of service. The RO received a response that same month, which noted that the Veteran's records were partially destroyed in the 1973 fire. As such, the RO was instructed to resubmit an additional claim under code S02. Further, the RO was informed that if the Veteran provided information regarding the nature of his alleged injury or any related hospitalizations, an additional request under code M05 should be submitted. 

Review of the claims file does not indicate that any such requests were made, or that the RO solicited further information from the Veteran regarding his in-service back problems. As such, a remand is now required such that these requests may be submitted.  

Finally, the Board notes that the Veteran has not undergone VA back examination. Generally, a VA medical examination is required for a service connection claim only when there is: (1) Competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board finds that a VA examination is warranted in this case. Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Active duty includes a period of active duty for training (ACDUTRA), including those conducted by reservists and National Guard members. 

Here, the Veteran's March 1956 entrance examination indicates that the Veteran suffered from lower back muscular strain. In a March 2013 lay statement, the Veteran noted that certain training activities aggravated his existing back condition, including carrying heavy materials, including ammunition and steel containers, for extended periods of time. A July 1957 Special Orders Extract indicates that the Veteran was discharged for a physical disability, and a November 1957 Medical Consultation letter ordered that the Veteran undergo an orthopedic consultation to determine his fitness for service with the Armed Forces.

As such, the evidence of record raises a reasonable possibility that the Veteran's preexisting back injury was aggravated during his period of ACDUTRA. However, the claims file does not contain any medical evidence speaking to this possible nexus. Accordingly, the Veteran must be scheduled for a VA back examination to determine the possible nexus between the back injury noted in 1956, his in-service training activities, and any current back disability.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Send notice to the Veteran that a portion of his service records appear to have been destroyed in the 1973 fire at NPRC, and of VA's heightened duty to assist in such an case. Further inform the Veteran of his right to submit alternative forms of evidence in lieu of his service records, including buddy statements from fellow servicemembers regarding the occurrence of an in-service back injury. 

2. Ascertain from the Veteran whether he has additional information regarding the nature of his in-service back injury or any in-service hospitalizations, including the unit and approximate month and year. If so, submit a new PIES request with this information under code M05. 

3. Submit a new PIES request using code S02, providing as much information as possible regarding the Veteran's point of entry and separation.

4. Thereafter, provide the Veteran with a VA back examination to assess the nature and etiology of the Veteran's claimed back disability. The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

In particular, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current back disability began in service, was caused by service, or is otherwise related to service, to include as due to aggravation from the Veteran's reported ACDUTRA training activities. The examiner should also address the Veteran's reported back injury experienced while working at his civilian job in early winter 1956, and its possible nexus to the Veteran's current back disability. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5. Readjudicate the claim on appeal. If the benefit remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted. In such an instance, the Board is instructed to refer the parties' Joint Motion and CAVC Order of May 2016 in crafting its decision, to ensure that the heightened duty to assist is properly addressed and that an adequate statement of reasons and bases is provided. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




